Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.

Response to Arguments
Applicant’s arguments regarding the 102 rejection have been considered and they are moot because they do not apply to the new ground of rejection or the new references used in the office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20170118784) in view of Park (US20180124749. Provisional application 62145151, filed on 4/9/2015, has full support).
Regarding claim 15, Chen discloses a method of operating a user terminal in a wireless communication network, the method comprising: 
performing a Listen-Before-Talk (LBT) procedure on at least one LBT communication link of a set of LBT communication links (figs. 4, 11, [0052], performing LBT before D2D communication; the terminal device 2 may sense received radio wave power of the indicated sub-band in a "Listen before Talk" scheme ); wherein the performing the LBT procedure is based on information received by the user terminal; and wherein the received information pertains to operational conditions of the LBT communication links of the set of LBT communications links ([0052][0107], upon receiving the sub-band information from the base station; the sub-band information indicates a sub-band that is available for the terminal devices that perform D2D communication; operational condition is the availability of the link), and
Chen does not explicitly disclose after performing the LBT procedure on the at least one LBT communication link, sending control information to one or both of another terminal and a network node wherein the control information comprises information related to one or both of:
the operational conditions of the LBT communication links; and
a result of a V2X operation performed by the user terminal.
Park discloses after performing the LBT procedure on the at least one LBT communication link, sending control information to one or both of another terminal and a network node wherein the control information comprises information related to one or both of:
(Park, [0103-105],  may perform LBT, may report LBT successful/failure information of LBT after performing the LBT operation); and
a result of a V2X operation performed by the user terminal.
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Chen with the teachings of feed-backing the LBT status given by Park. The motivation for doing so would have been to efficiently allocate network resources based on the feedback (Park, [0014]).
Claims 19, 23 and 25 are rejected same as claim 15 noting that Chen discloses various processor, circuitry, transmitter.

Regarding claim 16, Chen and Park disclose the method of claim 15, wherein the terminal receives the information from the network node or the another terminal (Chen, [0052][0107], upon receiving the sub-band information from the base station).
	Claim 20 is rejected same as claim 16.

Regarding claim 17, Chen and Park disclose the method of claim 15, wherein the LBT communication links of the set of LBT communication links comprise Device To Device (D2D) communication links (Chen, figs. 4, 11, [0052], performing LBT before D2D communication links).
Claim 21 is rejected same as claim 17.

Regarding claim 18, Chen and Park disclose the method of claim 15, wherein the received information pertaining to operational conditions pertains to load and/or traffic on the LBT communication links (Chen, claim 6, the sub-band information that indicates a sub-band with a low usage ratio to the terminal device that performs D2D communication).
Claims 22, 24 and 26 are rejected same as claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474